Mobley, Justice.
A petition, praying that the executors of a will be directed “to recognize and honor” an oral contract with the testator to manage and operate all of his business affairs after his death and until completion of the administration of the estate, and that the executors be directed to pay the salary and expenses due under the contract, seeks nothing more than a money judgment for breach of contract and does not present a case within the jurisdiction of this court. Code Ann. § 2-3704. Accordingly, the case is

Transferred to the Court of Appeals.


All the Justices concur.